Citation Nr: 0519821	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-13 576	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for bilateral diabetic retinopathy.

2.  Entitlement to a disability evaluation in excess of 10 
percent for diabetic neuropathy of the right foot.

3.  Entitlement to a disability evaluation in excess of 10 
percent for diabetic neuropathy of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
August 1969.  This matter arises from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which assigned a 20 percent 
disability evaluation for bilateral diabetic retinopathy, 
after granting service connection for the same.  The case was 
transferred to the North Little Rock, Arkansas RO during the 
course of this appeal as that is where the veteran currently 
resides.  Service connection was also granted for diabetic 
neuropathy of the right foot and left foot, each evaluated as 
10 percent disabling.  The veteran appealed the assigned 
ratings.  

The issue of entitlement to an effective date earlier than 
April 19, 2005, for the grant of service connection for 
peripheral vascular disease of the right lower extremity and 
peripheral vascular disease of the left lower extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

On July 15, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant indicating that he wished to withdraw his appeal, 
and that he was satisfied with the rating assigned to his 
service connected disabilities.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On July 15, 2005, the veteran submitted a statement that 
indicated that he wished with "withdraw all appeals."  He 
stated he was satisfied with the disability ratings he was 
receiving.  Reference was made to a July 1, 2005, rating 
action that had granted service connection for multiple 
disabilities, and that had increased his combined schedular 
rating to 100 percent.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of increased evaluations for 
bilateral diabetic retinopathy, diabetic neuropathy of the 
right foot, and diabetic neuropathy of the left foot is 
dismissed.




REMAND

In a statement received by the Board in July 2005, the 
veteran expressed dissatisfaction with a July 2005 rating 
action that assigned an effective date of April 19, 2005, for 
the grant of service connection for peripheral vascular 
disease of the left lower extremity and peripheral vascular 
disease of the right lower extremity.  He believed an 
effective date of January 28, 2002, should have been 
assigned.  This statement could be construed as a notice of 
disagreement (NOD) with the July 2005 rating decision.  
Ordinarily, an NOD must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed, unless as in this case, the case had been 
transferred to another VA office, in which case the NOD must 
be filed with the office having jurisdiction of the records.  
See 38 C.F.R. § 20.300 (2004).  

Since the appellant filed a timely notice of disagreement 
with respect to the evaluation, the Board's jurisdiction has 
been triggered.  At this point, the issue must be REMANDED, 
per Manlincon v. West, 12 Vet. App. 238 (1999), so that the 
RO can issue a statement of the case on the underlying claim 
itself: entitlement to an effective date earlier than April 
19, 2005, for the grant of service connection for peripheral 
vascular disease of the left lower extremity and right lower 
extremity.

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should adjudicate the issue of 
entitlement to an effective date earlier 
than April 19, 2005, for the grant of 
service connection for peripheral 
vascular disease of the left lower 
extremity and peripheral vascular disease 
of the right lower extremity.  If the 
claim remains denied, the RO is directed 
to promulgate a statement of the case on 
this issue and to provide the appellant 
with the appropriate notice of appellate 
rights.  If the claim is not resolved to 
the appellant's satisfaction, he should 
be provided with a statement of the case 
and an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if a 
timely substantive appeal is submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


